           Case 1:20-cv-10500-LGS Document 32 Filed 08/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ADRIAN JULES,                                                :
                                              Plaintiffs, :
                                                              :   20 Civ. 10500 (LGS)
                            -against-                         :
                                                              :        ORDER
 ANDRE BALAZS PROPERTIES et al.,                              :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendants moved to (1) compel arbitration pursuant to an arbitration

agreement between Plaintiff and his employer (the “Agreement”) or, alternatively for (2) a stay

of this proceeding pending any arbitration in the Agreement’s specified venue -- Los Angeles

County.

        WHEREAS, the Opinion & Order, dated May 28, 2021 (“Opinion”) (Dkt No. 30),

declined to compel arbitration, stating that (1) the Federal Arbitration Act provides that any

arbitration proceedings resulting from a motion to compel arbitration “shall be within the district

in which the petition for an order directing such arbitration is filed,” (2) the Agreement specifies

that arbitration “will take place in Los Angeles County” and (3) courts in this district have

persuasively reasoned that they should decline to compel arbitration in a venue not authorized by

statute and stay proceedings pursuant to 9 U.S.C. § 3 while awaiting the outcome of any

arbitration in the venue specified by agreement. The Opinion accordingly stayed this proceeding

pending the resolution of any arbitration in California and directed status letters every sixty days

regarding such arbitration.

        WHEREAS, the parties have filed a joint status letter, in which they dispute whether

Plaintiff or Defendants need to take certain steps to initiate arbitration (Dkt. No. 31). Defendants
          Case 1:20-cv-10500-LGS Document 32 Filed 08/02/21 Page 2 of 2




suggest that Plaintiff should be directed to initiate arbitration in California. Such an order would

compel arbitration by Plaintiff, and whether the parties have taken appropriate steps to initiate

arbitration is not a question properly resolved by this tribunal.

       WHEREAS, “under Federal Rule of Civil Procedure 41(b), in combination with the

inherent power of a court to dismiss for failure to prosecute, a district judge may, sua sponte, and

without notice to the parties, dismiss a complaint for want of prosecution, and such dismissal is

largely a matter of the judge's discretion.” Whitley v. New York State Dep’t of Corrections and

Community Supervision, No. 17 Civ. 3652, 2021 WL 3271736, at *2 (S.D.N.Y. July 30, 2021)

(internal quotation marks omitted). Factors taken into account in making this determination

include any delay by the plaintiff and the court’s interest in managing its own docket. See id.

Accordingly, it is hereby

       ORDERED that Defendants’ request for an order directing Plaintiff to commence

arbitration in California is denied. The parties shall continue to submit status letters every sixty

days per the Opinion.

       Plaintiff is advised that because prosecution of his claims in California affects this matter,

undue delay in may result in sanctions or prejudice, including dismissal of this matter for failure

to prosecute.

Dated: August 2, 2021
       New York, New York




                                                  2
